Exhibit 10.2

 

LOGO [g689566g50g03.gif]     Branch Banking & Trust Co.                

 

May 28, 2019

Donna C. Goodrich

Winston-Salem, NC 27101

Dear Donna,

As you know, BB&T Corporation (“BB&T”) and SunTrust Banks, Inc. (“SunTrust”)
have announced that they will merge as provided in the Agreement and Plan of
Merger, dated as of February 7, 2019 (the “Merger”). You are a valued executive,
and we hope that you will play a key role in the integration and ongoing
leadership of BB&T and SunTrust (the “Combined Company”). Because retaining your
services is an essential consideration for us, we are providing you with the
opportunity to earn the cash award described in this letter (this “Letter”).
This Letter also confirms our discussions regarding your ongoing position with
the Combined Company as of the closing of the Merger and the changes we have
agreed to with respect to your existing arrangements in support of your
position.

Your Position Following the Merger. Effective as of the closing of the Merger,
notwithstanding anything to the contrary in the 2008 Amended and Restated
Employment Agreement between you, BB&T and Branch Banking and Trust Company, as
amended (the “Employment Agreement”), you will have the position, reporting
relationship, principal work location and compensation set forth on the attached
Annex. As set forth in Item 1 of the First Amendment (the “First Amendment”) to
the Employment Agreement, dated as of the date hereof, you agree that you will
not terminate your employment for a Good Reason Termination (as defined in the
Employment Agreement) pursuant to the Duties Trigger (as defined in the First
Amendment) as a result of the change in your position (and associated duties) as
set forth in this Letter, other than during a Window Period (as defined in the
First Amendment). Consistent with BB&T’s practice today, the other terms and
conditions of your employment, including your eligibility for incentive awards,
will be subject to the terms of the applicable plans or programs as in effect
from time to time.

Synergy Incentive Award. Pursuant to the terms of this Letter, you are awarded a
cash retention incentive award in the aggregate amount of $2,575,380 (the
“Synergy Incentive”).

Vesting and Payment. The Synergy Incentive will vest in two installments, with
$858,460 vesting on the earlier of (i) the date on which the conversion of the
bank systems of the banking operations of BB&T and SunTrust is determined to be
successfully completed (as determined by the Chief Executive Officer of the
Combined Company in consultation with the Compensation Committee of the Board of
Directors of the Combined Company, subject only to the requirement that a single
and uniform determination will be applicable to all Synergy Incentive
arrangements) and (ii) August 1, 2021 (the “First Vesting Date”), and $1,716,920
vesting on January 15, 2022 (the “Second Vesting Date,” and each, a “Vesting
Date”), subject to your continued employment with the Combined Company (or its
affiliates) in good standing on the applicable Vesting Date (and provided that
you have not delivered notice of termination for any reason to the Combined



--------------------------------------------------------------------------------

Company prior to the applicable Vesting Date). If, prior to a Vesting Date, your
employment terminates for any reason (other than as provided below), you will
not be entitled to any then-unvested portion of the Synergy Incentive and it
will be forfeited; provided that, if, prior to the First Vesting Date, your
employment is terminated by the Combined Company Without Just Cause or by you
due to a Good Reason Termination (other than pursuant to the Duties Trigger as a
result of the change in your position as set forth herein) (each as defined in
the Employment Agreement), the first installment of your Synergy Incentive will
vest as of your date of termination, and the second installment will be
forfeited. The vested portion of the Synergy Incentive will be paid to you in a
lump sum within fifteen (15) business days of the applicable Vesting Date or
your date of termination if vesting of the first installment occurs due to a
termination of employment.

Effectiveness. This Letter will become effective on the closing of the Merger.
If your employment terminates for any reason before the closing of the Merger or
the Merger is abandoned and does not occur, this Letter will automatically
terminate and be of no further force or effect and neither of us will have any
obligations under it.

Miscellaneous.

 

  •  

The Synergy Incentive is neither intended nor should be construed as being an
addition to base salary or included in calculations of salary increases, annual
or other incentive payment opportunities or awards or severance or termination
pay.

 

  •  

Nothing herein shall confer upon you any additional right to remain in the
employ or service of BB&T or the Combined Company, and nothing herein shall
further restrict the ability of the BB&T or the Combined Company from
terminating your service.

 

  •  

Neither you, nor any person claiming under you, shall have the power to
anticipate, encumber or dispose of any right, title, interest or benefit
hereunder in any manner or at any time, until the same shall have been actually
distributed free and clear of the terms of this Letter.

 

  •  

The Combined Company is authorized to withhold from the Synergy Incentive, all
amounts of withholding and other taxes due in connection with the payment of the
Synergy Incentive.

 

  •  

This Letter is intended to be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall at all times
be administered and interpreted in accordance with such intent. Any payments
that qualify for the “short-term deferral” exception shall be paid no later than
March 15 of the calendar year following the year in which vesting occurs. Each
payment under this letter shall be treated as a separate payment for purposes of
Section 409A of the Code. You shall have no binding right to distributions made
to you in error or any right to designate the time of payment of any portion of
the Synergy Incentive.

 

  •  

This Letter shall be governed by the laws of the State of North Carolina,
without giving effect to conflicts of law principles.

 

  •  

This Letter shall inure to the benefit of you and your heirs and beneficiaries.
This Letter shall be binding on and inure to the benefit of BB&T and the
Combined Company and their respective successors and assigns, whether by merger,
sale of assets or otherwise.

 

  •  

This Letter represents the complete understanding of the parties with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
discussions and agreements between any parties with respect to such subject
matter. This Letter can be amended on by a writing executed by both parties.



--------------------------------------------------------------------------------

We appreciate your efforts leading up to the Merger and look forward to your
continued contribution. Please sign this Letter and return it to Suzanne
Hinchliffe.

 

Sincerely, /s/ Kelly S. King Name:   Kelly S. King Title:   Chairman and Chief
Executive Officer

I agree with and accept the terms and conditions of this Letter:

 

/s/ Donna C. Goodrich Name: Donna C. Goodrich Date: May 28, 2019



--------------------------------------------------------------------------------

ANNEX

Name: Donna C. Goodrich

Position: Treasurer

Reporting Relationship(s): Chief Financial Officer

Primary Work Location: Charlotte, NC

Target Total Direct Compensation: (i) each of 2019 and 2020 fiscal years,
$2,292,782 (with compensation mix to remain unchanged), and (ii) January 1, 2021
through March 1, 2022, subject to adjustment based on market data for the
position, but in no event will base salary be reduced from that in effect prior
to the Merger.